        Case 2:18-cr-00151-JCM-VCF Document 20 Filed 11/13/18 Page 1 of 3
Prob12B
D/NV Form
Rev. June 2014



                                 United States District Court
                                             for
                                   the District of Nevada

                         REQUEST FOR MODIFICATION
         TO CONDITIONS OF SUPERVISION WITH CONSENT OF OFFENDER
                  Probation Form 49 (Waiver of Hearing) is Attached
                                November 12, 2018

Name of Offender: Nadeem Everett

Case Number: 2:18CR00151

Name of Sentencing Judicial Officer: Honorable Claire C Cecchi

Date of Original Sentence: May 22, 2012

Original Offense: Convicted Felon in Possession of a Firearm

Original Sentence: 41 Months prison, followed by 36 Months TSR.

Date Supervision Commenced: February 7, 2017

Date Jurisdiction Transferred to District of Nevada: May 17, 2018

Name of Assigned Judicial Officer: Honorable James C. Mahan

                                PETITIONING THE COURT

‫ ܈‬To modify the conditions of supervision as follows:

    1. Mental Health Treatment – You must participate in a mental health treatment
       program and follow the rules and regulations of that program. The probation
       officer, in consultation with the treatment provider, will supervise your
       participation in the program (provider, location, modality, duration, intensity, etc.).


                                           CAUSE

On September 26, 2018, the probation office filed a petition alleging new law violations
perpetrated by Everett while on supervision. Everett was brought before the Court for an initial
appearance and was ordered to be placed at the Residential Reentry Center (RRC) pending a
revocation hearing.
        Case 2:18-cr-00151-JCM-VCF Document 20 Filed 11/13/18 Page 2 of 3
                                   RE: Nadeem Everett
Prob12B
D/NV Form
Rev. June 2014


On October 16, 2018, all parties stipulated to a sixty (60) day continuance as Everett was going
through prosecution in State court. Additionally, all parties stipulated to Everett being removed
from the RRC and placed on Home Detention with Location Monitoring.

Since being placed on location monitoring, Everett has violated his terms of Home Detention
multiple times. On October 23 and 25, 2018, Everett left his residence during unapproved times.
While Everett did not leave the property, he admitted to stepping outside to smoke.

On November 2, 2018, Everett was permitted to attend religious services from 11 a.m. to 3 p.m.
Everett went to religious services briefly, but also made unauthorized stops at two residences.
Additionally, Everett did not return home until 3:21 p.m. When questioned regarding the
unapproved movement, Everett denied being in any residences and claimed the car battery died
and needed to be jumped. Everett did not report this to the probation office until being
questioned. Although the probation office is not seeking intervention from the Court at this
moment regarding the location monitoring violations, an addendum to the petition pending
before this Court will be filed to reflect these violations. It will be requested the Court address
these violations during the revocation hearing. Everett has been warned any additional violations
of the location monitoring program will prompt our office seeking immediate intervention from
the Court.

With regards to requesting a modification noted above, Everett is requesting to receive grief
counseling to address issues resulting from the death of his brother. Everett has already attended
Moral Recognition Therapy (MRT) through Choices and they have agreed to provide grief
counseling. The Recommendation page notes Everett failing to disclose any issues relating to his
brother to either the probation office or MRT clinician. However, as an intervention strategy, the
probation office is agreeable to having Everett assessed for grief counseling. Everett is also in
agreement with the proposed modification as witnessed by his signature on the attached
Probation Form 49.

It should be noted; the probation office spoke with both the District Attorney and defense
counsel regarding the state charges. Both parties reported the state charge has been negotiated.
Everett will receive a Gross Misdemeanor for Conspiracy to Commit a Crime and counsel will
jointly recommend credit for time served. All parties anticipate this case will be resolved at the
next hearing on November 13, 2018.


                                                     Respectfully submitted,
                                                                     Matthew S
                                                                     Martinez
                                                                     2018.11.13
                                                     ______________________________
                                                                     12:53:24 -08'00'
                                                     Matthew S. Martinez
                                                     United States Probation Officer
        Case 2:18-cr-00151-JCM-VCF Document 20 Filed 11/13/18 Page 3 of 3
                                         RE: Nadeem Everett
Prob12B
D/NV Form
Rev. June 2014




Approved:
                       Todd Fredlund
                       2018.11.13 11:55:20
________________________________________
                       -08'00'
Todd J. Fredlund
Supervisory United States Probation Officer



THE COURT ORDERS


‫܆‬        No Action.

‫܆‬        The extension of supervision as noted above.

X
‫܆‬        The modification of conditions as noted above

‫܆‬        Other (please include Judicial Officer instructions below):

---------------------------------------------------------------------------------

---------------------------------------------------------------------------------

---------------------------------------------------------------------------------




                                                      _____________________________
                                                      Signature of Judicial Officer
                                                       December 14, 2018
                                                      _____________________________
                                                      Date
Case 2:18-cr-00151-JCM-VCF Document 20-1 Filed 11/13/18 Page 1 of 1
